        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 1 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1    Michelle C. Yau (Admitted Pro Hac Vice)           Todd Jackson (Cal. Bar No. 202598)
      Mary J. Bortscheller (Admitted Pro Hac Vice)      Nina Wasow (Cal. Bar No. 242047)
 2    Daniel R. Sutter (Admitted Pro Hac Vice)          FEINBERG, JACKSON, WORTHMAN &
      COHEN MILSTEIN SELLERS & TOLL PLLC                WASOW, LLP
 3    1100 New York Ave. NW ● Fifth Floor               2030 Addison St. ● Suite 500
      Washington, DC 20005                              Berkeley, CA 94704
 4    Telephone: (202) 408-4600                         Telephone: (510) 269-7998
      Fax: (202) 408-4699                               Fax: (510) 269-7994
 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION
11   Charles Baird and Lauren Slayton, as
     individuals, and on behalf of all others
12   similarly situated, and on behalf of the       DECLARATION OF MICHELLE C. YAU IN
     BlackRock Retirement Savings Plan,             SUPPORT OF PLAINTIFFS’ MOTION FOR
13                                                  CLASS CERTIFICATION
                    Plaintiffs,
14
            vs.                                     No. 4:17:cv-01892-HSG/KAW
15
     BlackRock Institutional Trust Company,
16   N.A.; BlackRock, Inc.; The BlackRock, Inc.
     Retirement Committee; The Investment
17   Committee of the Retirement Committee; The
     Administrative Committee of the Retirement
18   Committee; The Management Development &
     Compensation Committee, Catherine Bolz,
19   Chip Castille, Paige Dickow, Daniel A.
     Dunay, Jeffrey A. Smith; Anne Ackerley,
20   Amy Engel, Nancy Everett, Joseph Feliciani
     Jr., Ann Marie Petach, Michael Fredericks,
21   Corin Frost, Daniel Gamba, Kevin Holt, Chris
     Jones, Philippe Matsumoto, John Perlowski,
22   Andy Phillips, Kurt Schansinger, Tom
     Skrobe; Kathleen Nedl, Marc Comerchero,
23   Joel Davies, John Davis, Milan Lint, Laraine
     McKinnon, (collectively, “BlackRock
24   Defendants”) and Mercer Investment
     Consulting.
25
                    Defendants.
26

27

28
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 2 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2   I, Michelle Yau, declare as follows:
 3
            1.      I am a member in good standing of the District of Columbia Bar and the Massachusetts
 4
     Bar, and I am admitted pro hac vice in this case. I am a partner with the law firm of Cohen Milstein
 5
     Sellers & Toll PLLC (“Cohen Milstein”), one of the counsel of record representing Plaintiffs Charles
 6

 7 Baird and Lauren Slayton, on behalf of themselves and two proposed Classes in this case.

 8          2.      This Declaration is submitted in support of Plaintiffs’ Motion for Class Certification. I

 9   make these statements based on personal knowledge and would so testify if called as a witness at trial.
10          Credentials of Michelle C. Yau
11
            3.      I graduated from Harvard Law School in 2003, where I was awarded several public
12
     interest fellowships, including the Heyman Fellowship for academic excellence and a demonstrated
13
     commitment to public service. I graduated Phi Beta Kappa with a B.A. in Mathematics from the
14

15   University of Virginia. I have been named a Rising Star by SuperLawyers.

16          4.      Prior to joining Cohen Milstein, I was an Honor Program Attorney at the Department

17   of Labor, where I enforced and administered of a variety of labor statutes, including ERISA.
18
            5.      Before law school, I worked as a financial analyst at Goldman, Sachs & Co. in the
19
     Financial Institutions Group of the Investment Banking Division.
20
            6.      For the past fifteen years my practice has consisted entirely of ERISA litigation. I have
21
     been a frequent speaker on ERISA issues, appearing on panels at conferences and for webinars
22

23   sponsored by the American Bar Association.

24          7.      I have led or participated in the litigation of several cases arising out of fiduciary
25   breaches involving plan investments, securities lending arrangements, and defined benefit and defined
26
     contribution plans. Examples of my relevant experience include:
27

28

                                                        2
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
      Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 3 of 17
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1           a. I currently represent, as court appointed co-lead counsel, participants in U.S. Bank,
 2              N.A.’s defined benefit plan in a lawsuit alleging plan fiduciaries violated ERISA by
 3
                investing 100% of the plan’s assets in a single asset class and engaged in fiduciary
 4
                breaches and prohibited transactions in securities lending transactions, causing large
 5
                losses to the plan. After denying defendants’ initial motion to dismiss, the district court
 6

 7              granted defendants’ Rule 12(b)(1) motion to dismiss on mootness grounds after the

 8              sponsor contributed hundreds of millions of dollars to the plan; a divided panel of the

 9              Eighth Circuit affirmed on different grounds, and plaintiffs sought certiorari in the U.S.
10
                Supreme Court. In May of 2019, the United States Solicitor General filed an amicus
11
                brief in the Supreme Court, recommending that the Supreme Court grant cert and
12
                supporting plaintiffs’ position that the dismissal was in error. The cert petition is
13
                currently pending. Thole v. U.S. Bank NA, No. 17-1712 (S. Ct.).
14

15           b. I currently represent a class of participants in a defined contribution plan alleging

16              ERISA fiduciary breaches and prohibited transaction claims under 29 U.S.C.
17              1132(a)(2) and (3) based on the plan’s purchase of private employer securities of
18
                Kruse-Western, a grain manufacturing company in California. Zavala v. Kruse-
19
                Western, Inc. et al., No. 1:19-cv-00239 (E.D. Ca.). The plan is an Employee Stock
20
                Ownership Plan (“ESOP”) and the claims of the ESOP participants are based on a
21

22              highly leveraged transaction where the ESOP paid $244 million for 100% of the

23              Company’s stock, and two months later, the value of the stock had lost almost 90% of

24              the value that the ESOP participants had paid.
25           c. I currently represent participants in the Choate Construction Employee Stock
26
                Ownership Plan (“ESOP”), which is a class action brought on behalf of a defined
27
                contribution plan under 29 U.S.C. 1132(a)(2) and (3). Lee vs. Argent Trust, et al., No.
28

                                                     3
                                                                Case No. 17-cv-01892-HSG/KAW
     DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
      Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 4 of 17
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1              5:19-cv-00156 (E.D.N.C.) The class of ERISA participants alleged several ERISA
 2              fiduciary breaches and prohibited transaction claims based on a highly leveraged sale
 3
                of Choate Construction stock to the plan participants, wherein the ESOP paid $198
 4
                million for the Company’s stock and less than a month later, the value of the stock had
 5
                lost approximately 66% of the value that ESOP participants had paid.
 6

 7           d. I along with colleagues from my firm and co-counsel represented participants in several

 8              class action cases asserting that hospital employers were improperly claiming the

 9              church plan exemption to ERISA. The primary issue of ERISA coverage was ultimately
10
                decided by Supreme Court in 2017. Advocate Health Care Network v. Stapleton, 137
11
                S. Ct. 1652 (2017).
12
             e. I represented a multi-plan class of participants, beneficiaries and fiduciaries in a case
13
                against investment advisors to a Madoff feeder fund In re Beacon Assoc. Litig., 09 Civ.
14

15              0777 (S.D.N.Y.). As counsel to the ERISA class, I helped to achieve an excellent result

16              for our class, which settled along with other consolidated cases for $219 million in
17              2013. The settlement represents approximately 70% of the Class Members out of
18
                pocket losses. At the fairness hearing, Judge McMahon praised the settlement, stating,
19
                “And, yes, the fact that there was no objection to it reflects the hard work that all of
20
                you put into trying to get a global resolution of all of these cases[.] The settlement
21

22              process really was quite extraordinary.” Class members overwhelmingly supported the

23              settlement and plan of allocation, and Judge McMahon applauded the outcome, stating:

24              “[i]n the history of the world there has never been such a response to a notice of a class
25              action settlement that I am aware of, certainly, not in my experience.” Prior to
26
                settlement, the litigation prompted several notable decisions, including a holding that
27
                certain defendants were fiduciaries under the investment advisor for a fee regulation,
28

                                                    4
                                                                Case No. 17-cv-01892-HSG/KAW
     DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
      Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 5 of 17
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                and that certification of a multi-plan class including numerous defined benefit plans
 2                was appropriate.
 3
             f.   I, along with other Cohen Milstein ERISA attorneys, served as co-lead counsel in In
 4
                  re: Merrill Lynch, & Co., Inc. Securities, Derivative and ERISA Litigation, No. 07-cv-
 5
                  10268 (S.D.N.Y.), an defined contribution case based on allegations that fiduciaries of
 6

 7                the Merrill Lynch retirement plans imprudently purchased and held inflated Merrill

 8                employer stock for the retirement accounts of the Companies’ employees. We achieved

 9                a $75 million settlement for the class of participants and beneficiaries.
10
             g. I successfully represented the New York City Employee Retirement Funds in a
11
                  securities lending action alleging that BNY Mellon, the Funds’ securities lending agent
12
                  violated its duty of prudence and several provisions of its contract with the pension
13
                  Funds by investing in Lehman Brother bonds, which ultimately defaulted. The amount
14

15                of the recovery for our client pension fund, achieved shortly after the complaint was

16                filed, is confidential.
17           h. I lead an action against Weyerhaeuser Company and Morgan Stanley alleging the
18
                  Weyerhaeuser’s defined benefit plan fiduciaries violated ERISA by investing 80-95%
19
                  of the plan’s assets in risky and illiquid alternative investments (hedge funds, private
20
                  equity funds and derivatives). Palmason, et al. v. Weyerhaeuser Co., et al., No. C11-
21

22                695RSL (W.D. Wash). We won a motion to dismiss filed by Morgan Stanley and had

23                several claims sustained in a motion to dismiss filed by Weyerhaeuser. Cohen Milstein

24                researched and developed the Weyerhaeuser case, a groundbreaking case challenging
25                the investment practices of a major defined benefit plan with billions of dollars in
26
                  assets.
27

28

                                                      5
                                                                Case No. 17-cv-01892-HSG/KAW
     DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 6 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1               i. I represented trustees of multiple defined benefit pension plans against Austin Capital
 2                  and its parent corporation Key Corp based on their investment of plan assets in a Bernie
 3
                    Madoff feeder fund. In re Austin Capital Management, Ltd. Securities and ERISA
 4
                    Litigation, SDNY 1:09-md-02075-TPG. I oversaw the ERISA claims, which were
 5
                    sustained after Austin and Key Corp filed a motion to dismiss. The Court commended
 6

 7                  the ERISA allegations: “The court is particularly impressed by the allegation that

 8                  Madoff’s returns, based on his advertised investment strategy, were mathematically

 9                  impossible – a fact allegedly recognized by other investment managers well before the
10
                    fraud was revealed to the wider world.” In re Austin Capital Mgmt., Ltd., Sec. & ERISA
11
                    Litig., No. 09-md-2075, 2012 WL 6644623, at *7 (S.D.N.Y. Dec. 21, 2012),
12
                    reconsideration denied, 2013 WL 1680109 (S.D.N.Y. Apr. 16, 2013). The ERISA
13
                    participants ultimately received a $43 million recovery for their ERISA claims after
14

15                  plaintiffs succeeded on the motion to dismiss.

16   Credentials of Karen Handorf
17          8.      Cohen Milstein’s Employee Benefits Group is headed by Karen L. Handorf. For
18
     several years prior to joining Cohen Milstein, Ms. Handorf was the Deputy Associate Solicitor of
19
     Labor for the Plan Benefits Security Division at the United States Department of Labor. In that
20
     position, she was the Government’s second highest ranking lawyer for the enforcement of Title I of
21
     ERISA, including ERISA’s fiduciary responsibility provisions which are at issue in this litigation.
22

23          9.      As the Deputy Associate Solicitor, Ms. Handorf also advised the agency within the

24   Department of Labor, the Employee Benefits Security Administration, which enforces and interprets
25   Title I of ERISA. Since 1982, her practice has focused exclusively on Title I of ERISA, with more
26
     than 25 years as an attorney or supervising attorney at the Department of Labor.
27

28

                                                       6
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 7 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          10.     She is a fellow of the American College of Employee Benefits Counsel
 2   (http://www.acebc.com/index.asp), an organization dedicated to elevating the standards and the
 3
     advancing the public's understanding of the practice of employee benefits law, and is currently serving
 4
     on the Board of Governors.
 5
            11.     Ms. Handorf has served as the plaintiff’s co-chair of both the Preemption the Civil
 6

 7   Procedure Subcommittees of the Employee Benefits Committee of the Labor Section of the ABA.

 8          12.     Ms. Handorf has been a frequent speaker on ERISA issues for more than two decades,

 9   appearing on panels for the ABA, ALI-ABA, PLI, ACI, the Minnesota Bar, the New York Federal
10
     Bar, the District of Columbia Bar and others.
11
            13.     Ms. Handorf has extensive experience briefing complex and novel legal issues that
12
     often arise in lawsuits involving employee benefit plans. In particular, while she was at the Department
13
     of Labor she supervised appellate litigation and developed the ERISA amicus brief writing program
14

15   which addressed a number of issues involving defined contribution pension plans, including: (1)

16   fiduciary standards applicable to investment options for 401(k) plans; (2) fiduciary status; (3) remedies
17   available to plan participants; (4) participant standing to bring claims; and (5) prohibited transactions
18
     involving defined contribution plans. Currently, she is the court-appointed co-lead counsel
19
     representing participants in two defined contribution plans, in Fuller v. SunTrust, Inc., 11-cv-784-
20
     ODE (N.D. Ga.) and in Feinberg v. T. Rowe Price Group, Inc., No. 1:17-cv-00427-JKB (D. Md.).
21

22          14.     Ms. Handorf has been actively involved in the investigation and prosecution of this

23   Action. Because of Ms. Handorf’s extensive knowledge of ERISA, I consulted her on numerous

24   occasions regarding the factual and legal issues surrounding the breaches of fiduciary duty and
25   prohibited transactions detailed in the Complaint.
26
     Cohen Milstein is a Leader in Class Action Litigation With a Premier ERISA Practice.
27

28

                                                          7
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 8 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          15.      Lawyers at Cohen Milstein are well-versed in class action litigation and are among the
 2   leading litigators of class actions on behalf of plaintiffs. Moreover, the lawyers in Cohen Milstein’s
 3
     Employee Benefits group have many years of experience litigating ERISA class actions.
 4
            16.      Cohen Milstein is consistently lauded as one of the most successful plaintiffs’ firms in
 5
     the country. Forbes has called us a “class action powerhouse,” while Inside Counsel has dubbed us
 6

 7 “[t]he most effective law firm in the United States for lawsuits with a strong social and political

 8 component.”

 9          17.      Recent firm-wide and practice-specific accolades of note include:
10
        •         In May 2019, The National Law Journal selected Cohen Milstein as a finalist in its “Elite
11                Trial Lawyers” award survey (http://bit.ly/30Xotux), recognizing five of Cohen Milstein’s
                  practice areas as among the best in the country, including: Antitrust, Securities Litigation,
12                Mass Torts, Environmental Protection, and Pharmaceutical Litigation.
13      •         In January 2019, Law360 named Cohen Milstein “Practice Group of the Year (2018)” in
14                two categories: Consumer Protection and Environmental (http://bit.ly/2JRMuhp),
                  recognizing our record-breaking $115 million settlement in In Re Anthem Data Breach
15                Litigation (N.D.C.A.), the largest consumer data privacy breach class actions settlement to
                  date, as well as a $36 million settlement in In Re: Lumber Liquidators Chinese-
16                Manufactured Laminate Flooring Products Liability Litigation (E.D. Va.), also a high-
                  profile consumer class action, the subject of which had been the subject of a “60 Minute”
17
                  investigative report not once, but twice; as well as our on-going co-lead counsel efforts in
18                two of the largest environmental toxic tort class actions in the country, including Flint
                  Water Crisis Class Action Litigation (E.D. Mich.) and Carey v. E.I. DuPont De Nemours
19                and Co., Inc. (E.D.N.C.).

20      •         In December 2018, Cohen Milstein was named the 2018 “Winner” of The National Law
                  Journal’s “Elite Trial Lawyer” (http://bit.ly/2HNvwys) in four categories: Consumer
21
                  Protection, Counterterrorism, Immigration, and Financial Products.
22
        •         In January 2018, Law360 named Cohen Milstein “Practice Group of the Year (2017)” in
23                “Privacy,” also for its co-lead role in In Re Anthem Data Breach Litigation (N.D.C.A.)
                  (http://bit.ly/2KiUvuX).
24

25          18.      The firm has also been honored to receive enthusiastic praise from the court. For

26 example, on July 16, 2018, The Honorable Michael M. Baylson for the U.S. District Court for the

27 Eastern District of Pennsylvania noted that plaintiffs’ counsel, specifically naming Cohen Milstein,

28

                                                          8
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 9 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   had done “outstanding work” in In re Domestic Drywall Antitrust Litigation, including surviving an
 2   extensive summary judgment motion in February 2016.
 3
            19.       In the July 29, 2016 court Order granting final approval of the settlement in In re:
 4
     Urethanes Antitrust Litigation, Judge John W. Lungstrum for the U.S. District Court for the District
 5
     of Kansas, commended plaintiffs’ counsel: "[C]ounsel achieved incredible success on the merits of
 6

 7 the claims. . . . Liability on these claims was far from certain, and thus the case presented a great deal

 8 of risk, as counsel was required to advance all expenses and attorney time to litigate a hard fought case

 9 against highly experienced opposing counsel hired by a defendant with ample resources. . . . In almost

10
     25 years of service on the bench, this Court has not experienced a more remarkable result.”
11
            20.       Moreover, Cohen Milstein’s individual lawyers are regularly recognized as leaders in
12
     their respective areas of law in leading peer-reviewed industry rankings, such as Law360 MVP,
13
     Lawdragon 500, Chambers, Legal 500, Best Lawyers in America, Benchmark Litigation, Martindale-
14

15   Hubbell, Super Lawyers, among others.

16          21.       Finally, Cohen Milstein has extensive ERISA class action experience in federal courts
17   throughout the country. For example, Cohen Milstein’s Employee Benefits Practice Group has served
18
     as class counsel or has been appointed lead counsel or co-lead counsel in numerous ERISA class
19
     actions, including the following:
20
                  •   Palmason v. Weyerhaeuser Co., No. C11-695RSL (W.D. Wash);
21
                  •   In re Merrill Lynch & Co., Inc. Securities, Derivative and ERISA Litigation, No. 07-
22                    cv-10268 (S.D.N.Y.);
                  •   Overall v. Ascension Health, et al., No. 2:13-cv-11396-AC-LJM (E.D. Mich.);
23                •   Chavies, et al. v. Catholic Health East, et al., No. 13-1645-CDJ (E.D. Pa.);
                  •   Lann v. Trinity Health Corporation, 8:14-cv-02237-PJM (D. Md.);
24
                  •   Medina v. Catholic Health Initiatives, et al., No. 13-cv-01249-REB-KLM (D. Colo.);
25                •   Stapleton v. Advocate Health Care Network & Subsidiaries, 1:14-cv-01873 (N.D.
                      Ill.);
26                •   Griffith v. Providence Health & Services, 2:14-cv-01720-JCC (W.D. Wash.);
                  •   Holcomb v. Hospital Sisters Health System, No. 3:16-cv-03282 (C.D. Ill.);
27
                  •   In re Wheaton Franciscan ERISA Litig., No. 16-04232 (N.D. Ill.);
28                •   Carver v. Presence Health Network, No. 15-2905 (N.D. Ill.);

                                                        9
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 10 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                •   Garbaccio v. St. Joseph’s Hospital System & Medical Center, 2:16-cv-02740
                      (D.N.J.);
 2
                  •   Sanzone v. Mercy Health, No. 16-cv-923 (E.D. Mo.);
 3                •   Smith v. OSF Healthcare System, No. 16-cv-467 (S.D. Ill.);
                  •   Owens v. St. Anthony Medical Center, Inc., No. 14-cv-4068 (N.D. Ill.);
 4                •   Dooley v. Saxton, No. 1:12-CV-1207-CL (D. Or.);
                  •   Hodges v. Bon Secours Health Sys., Inc., No. 16-1079 (D. Md.);
 5
                  •   In re Beacon Associates Litigation, No. 09 Civ. 0777 (S.D.N.Y.);
 6                •   Banyai v. Mazur, 2007 WL 959066 (S.D.N.Y. Mar. 29, 2007);
                  •   Chesemore v. Alliance Holdings, Inc., et al., No. 09-CV-413-WMC (W.D. Wis.);
 7                •   Hans v. Tharaldson, et al., No. 3:05-CV-00115-RRE-KKK (D.N.D.);
 8                •   In re Merck & Co., Inc. Securities, Derivative and “ERISA” Litigation, No. 3:05-cv-
                      01151 (D.N.J.);
 9                •   Slipchenko v. Brunel Energy, Inc., No. 4:11-cv-01465 (S.D. Tex.);
                  •   Barnes v. AT&T Pension Benefit Plan-Nonbargained Program, No. C08-04058 (N.D.
10                    Cal.);
11                •   Mehling v. New York Life Ins. Co., No. 99-CV-5417 (E.D. Pa.);
                  •   Simpson v. Fireman’s Fund Insurance Company, No. C 05-00225 CW (N.D. Cal.);
12                •   Pfeifer, et al. v. Wawa, Inc., et al., No. 2:16-cv-00497 (E.D. Pa).;
                  •   Redington v. Goodyear Tire & Rubber Co., No. 07-1999 (N.D. Ohio).
13

14          22.       Cohen Milstein is currently serving as class counsel in Fuller v. SunTrust Banks, Inc.,

15   No. 11-cv-784 (N.D. Ga.) and Feinberg v. T.Rowe Price Group, Inc., No. 1:17-cv-427 (D. Md.),

16 both of which involve 401(k) plans, as well as in the following cases: Rollins v. Dignity Health, et

17 al., No. C13-1450-TEH (N.D. Cal.); Kaplan v. Saint Peter’s Healthcare System, et al., No. 3:13-cv-

18
     02941-MAS-TJB (D.N.J.); Capello v. Franciscan Alliance, Inc., No. 3:16-cv-00290-RLM-MGG
19
     (N.D. Ind.); and Thole v. U.S. Bank, N.A., No. 13-cv-02687 (D. Minn.).
20
            23.       Having prosecuted numerous ERISA class action cases, Class Counsel possess
21

22   extensive litigation experience and are well-equipped to prosecute this action on behalf of the proposed

23   Classes.

24   Facts and Exhibits Related to Class Certification
25
            24.       Both Plaintiff Baird and Plaintiff Slayton have diligently participated in the
26
     investigation of the case, and the discovery process to date. For example, both Plaintiffs responded to
27
     written discovery requests and were deposed by counsel for the defendants, and Plaintiff Baird
28

                                                         10
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 11 of 17
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   attended the March 6, 2019 oral argument on Defendants’ Motion to Dismiss. Both Plaintiffs have
 2   evinced a commitment to protecting the interests of the class members they seek to represent.
 3
             25.    I and other lawyers at Cohen Milstein began investigating the claims in this case in
 4
     2016. And together with our co-counsel at Feinberg, Jackson, Worthman & Wasow, we have been
 5
     diligently litigating this complex and contentious case since we filed the initial complaint in April
 6

 7   2017.

 8           26.    Lawyers at Cohen Milstein had expended thousands of hours in prosecuting this case

 9   and have advanced hundreds of thousands of dollars in litigation costs, including for over ten fact
10
     witness depositions, and the retention of a damages expert. All costs and legal fees have been advanced
11
     on a contingency basis, so that Plaintiffs’ counsel will only be paid legal fees, and reimbursed for
12
     costs, if Plaintiffs secure a judgment at trial or negotiate a settlement with defendants, and have those
13
     fees and costs approved by the Court.
14

15           27.    Plaintiffs’ counsel are not aware of other litigation between Defendants and the

16   members of the proposed Classes regarding the claims in this case.
17           28.    Attached hereto as Ex. 1 is a list of the thirty BlackRock CTIs that comprise the CTI
18
     Plan Class.
19
             29.    Attached hereto as Ex. 2 is a true and correct copy of the excerpted transcript of the
20
     Deposition of Plaintiff Lauren Slayton, taken November 6, 2018 in San Francisco, CA.
21

22           30.    Attached hereto as Ex. 3 is a true and correct copy of the excerpted transcript of the

23   Deposition of Plaintiff Charles Baird, taken November 7, 2018 in San Francisco, CA.

24           31.    Attached hereto as Ex. 4 is a true and correct copy of BAIRD_0000642, the BlackRock
25   401(k) plan summary of Charles Baird from October 1, 2016–December 31, 2016.
26
             32.    Attached hereto as Ex. 5 is a true and correct copy of BRPL_000069, the BlackRock
27
     401(k) plan summary of Lauren Slayton from April 1, 2017–June 30, 2017.
28

                                                        11
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 12 of 17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          33.     Attached hereto as Ex. 6 is a true and correct copy of BRPL_000139, the BlackRock
 2   401(k) plan summary of Lauren Slayton from July 1, 2012–September 30, 2012. Plaintiffs have added
 3
     yellow highlighting to the cited portion of the statement.
 4
            34.     Attached hereto as Ex. 7 is a true and correct copy of BAIRD_0000508, the BlackRock
 5
     401(k) plan summary of Charles Baird from April 1, 2013–June 30, 2013. Plaintiffs have added yellow
 6

 7   highlighting to the cited portion of the statement.

 8          35.     Attached hereto as Ex. 8 is a true and correct excerpt of BAIRD_0203646, which was

 9   produced by the BlackRock Defendants as an Excel spreadsheet and printed to .pdf for purposes of
10
     this exhibit. It shows                                                                            .
11
            36.     Attached hereto as Ex. 9 is a true and correct copy of BAIRD_0001682, a document
12
     titled 16 Things You Should Know: Information About BTC, dated June 2014.
13
            37.     Attached hereto as Ex. 10 is a true and correct copy of an excerpt of BAIRD_0002825,
14

15   the

16

17                . Plaintiffs have added yellow highlighting of the cited provisions.
18
            38.     Attached hereto as Ex. 11 is a true and correct copy of an excerpt of BAIRD_0032318,
19
     the
20
                                . Plaintiffs have added yellow highlighting of the cited provisions.
21

22          39.     Attached hereto as Ex. 12 is a true and correct copy of an excerpted transcript of the

23 30(b)(6) Deposition of Jason Strofs, a BlackRock witness and corporate designee, taken on September

24 19, 2018, in New York, NY.

25          40.     Attached hereto as Ex. 13 is a true and correct copy of BAIRD_0036224,
26
                                                                              . This document
27

28

                                                           12
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 13 of 17
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2                                   . Plaintiffs have added yellow highlighting of the cited provisions.
 3
              41.   Attached hereto as Ex. 14 is a true and correct copy of BAIRD_0017500,
 4
                                                                              . This document
 5

 6

 7                                   . Plaintiffs have added yellow highlighting of the cited provisions.

 8            42.   Attached hereto as Ex. 15 is a true and correct copy of BAIRD_0165781,

 9

10
                         .
11
              43.   Attached hereto as Ex. 16 is a true and correct copy of an excerpt of BAIRD_0095047,
12
                                                                                             and previously
13
     marked as Plaintiffs’ Deposition Exhibit 91. Plaintiffs have added yellow highlighting of the cited
14

15 provisions.

16            44.   Attached hereto is a true and correct copy of Exhibit 17, which is a printed .pdf version
17   of an Excel spreadsheet produced by the BlackRock Defendants at BAIRD_0094895. It contains the
18
     same information as found in Exhibit 16, BAIRD_0095047 at 95052, and is provided for the Court’s
19
     convenience given the low-quality resolution of the slides found at Exhibit 16.
20
              45.   Attached hereto as Ex. 18 is a true and correct copy of Defendants’ Second
21

22 Supplemental Objections and Responses to Plaintiffs’ First Set of Interrogatories to All Defendants,

23 served on Plaintiffs June 27, 2018.

24            46.   Attached hereto as Ex. 19 is a true and correct copy of an excerpt of BAIRD_0049004,
25   titled
26
                                                         This excerpt includes the entire
27

28

                                                       13
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
        Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 14 of 17
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2                . Plaintiffs have added yellow highlighting of the cited provisions.
 3
              47.      Attached hereto as Ex. 20 is a true and correct copy of an excerpt of BAIRD_0051775,
 4
     titled
 5
                                                                                         This excerpt includes
 6

 7   the entire

 8                                       . Plaintiffs have added yellow highlighting of the cited provisions.

 9            48.      Attached hereto as Ex. 21 is a true and correct copy of the excerpted transcript of the
10
     Deposition of Norbert Schnadt, a BlackRock witness, taken January 31, 2019 in Berkeley, CA.
11
              49.      Attached hereto as Ex. 22 is a true and correct copy of BlackRock’s Supplemental
12
     Objections and Responses to Plaintiffs’ Sixth Set of Requests for Admission to All Defendants, served
13
     on Plaintiffs April 15, 2019.
14

15            50.      Attached hereto as Ex. 23 is a true and correct copy of BAIRD_0175330, a document

16                                       .
17            51.      Attached hereto as Ex. 24 is a true and correct copy of an excerpt of BAIRD_0000172,
18
     titled                                                                                           .
19
              52.      Attached hereto as Ex. 25 is a true and correct copy of the excerpted transcript of the
20
     Deposition of Joseph Feliciani, Jr., a BlackRock witness, taken April 19, 2018 in Princeton, NJ.
21

22            53.      Attached hereto as Ex. 26 is a true and correct copy of the excerpted transcript of the

23   30(b)(1) Deposition of Jason Strofs, a BlackRock witness, taken September 18, 2018 in New York,

24   NY.
25            54.      Attached hereto as Ex. 27 is a true and correct copy of BAIRD_0087637,
26
                                                               .
27

28

                                                          14
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 15 of 17
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          55.       Attached hereto as Ex. 28 is a true and correct copy of the excerpted transcript of the
 2   Deposition of Katie Nedl, a BlackRock witness and corporate designee, taken on July 12, 2018 in New
 3
     York, NY.
 4
            56.       Attached hereto as Ex. 29 is a true and correct copy of an excerpt of BAIRD_0040174,
 5

 6

 7                                                             .” This excerpt shows that

 8

 9                                                                                    .
10
            57.       Attached hereto as Ex. 30 is a true and correct copy of an excerpt of
11
     MERCER00003883,
12

13

14

15

16                .
17          58.       Attached hereto as Ex. 31 is a true and correct copy of BAIRD_0096277, a redacted
18
                                                                                                        . The
19
     BlackRock Defendants applied the blacked-out redactions in this document.
20
            59.       Attached hereto as Ex. 32 is a true and correct copy of an excerpt of BAIRD_0133590,
21

22                                                                                              .

23          60.       Attached hereto as Ex. 33 is a true and correct copy of an excerpt of

24   MERCER00051306,
25                             . Plaintiffs have added yellow highlighting of the cited text.
26
            61.       Attached hereto as Ex. 34 is a true and correct copy of the excerpted transcript of Ryan
27
     Henige, a BlackRock witness, taken January 10, 2019 in Berkeley, CA.
28

                                                         15
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 16 of 17
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          62.    Attached hereto as Ex. 35 is a true and correct copy of the Expert Report of Dr. Charles
 2   Cowan Regarding Computation of Damages in a Class Action, served March 27, 2019.
 3

 4
     Dated: June 3, 2019            /s/Michelle C. Yau
 5                                       Michelle C. Yau
 6
                                         Michelle C. Yau (admitted Pro Hac Vice)
 7                                       Mary J. Bortscheller (admitted Pro Hac Vice)
                                         Daniel R. Sutter (admitted Pro Hac Vice)
 8                                       COHEN MILSTEIN SELLERS & TOLL PLLC
                                         1100 New York Ave., NW, Suite 500
 9                                       Washington, D.C. 20005
                                         Telephone: (202) 408-4600
10
                                         Facsimile: (202) 408-4699
11                                       myau@cohenmilstein.com
                                         mbortscheller@cohenmilstein.com
12                                       dsutter@cohenmilstein.com
13                                       Nina Wasow
                                         Todd Jackson
14
                                         FEINBERG, JACKSON, WORTHMAN
15                                       & WASOW, LLP
                                         2030 Addison Street, Suite 500
16                                       Berkeley, CA 94704
                                         Telephone: (510) 269-7998
17                                       Facsimile: (510) 269-7994
18                                       nina@feinbergjackson.com
                                         todd@feinbergjackson.com
19
                                         Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28

                                                      16
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Case 4:17-cv-01892-HSG Document 292-3 Filed 06/03/19 Page 17 of 17
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2                                     CERTIFICATE OF SERVICE
 3          I hereby certify that on June 3, 2019, I served this document via electronic mail on all
 4
     Counsel of Record.
 5

 6
     Dated: June 3, 2019                          /s/ Michelle C. Yau
 7

 8                                                Michelle C. Yau
                                                  myau@cohenmilstein.com
 9                                                COHEN MILSTEIN SELLERS & TOLL PLLC
                                                  1100 New York Ave., NW, Suite 500
10                                                Washington, D.C. 20005
                                                  Telephone: (202) 408-4600
11
                                                  Facsimile: (202) 408-4699
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       17
                                                                  Case No. 17-cv-01892-HSG/KAW
       DECLARATION OF MICHELLE YAU IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
